 



EXHIBIT 10.34
HEALTH CARE REIT, INC.
Summary of Executive Compensation Program
     The three key components of the executive officer compensation program of
Health Care REIT, Inc. (the “Company”) are base salaries, annual incentive
compensation and long-term incentive awards under the Company’s 2005 Long-Term
Incentive Plan (the “Plan”).
     Base Salaries. The executive officers’ base salaries are established in
their employment agreements if they have one, and the Compensation Committee of
the Board of Directors may adjust those base salaries from time to time, as it
deems appropriate.
     Annual Incentive Compensation. Annual incentive compensation payments to
executive officers are based on the achievement of pre-established corporate and
individual goals for the performance year. Eighty percent of the incentive
compensation opportunity for Messrs. Chapman and Braun, and generally 60% of the
incentive compensation opportunity for the other executive officers, are based
on objective corporate performance goals. The remainder of each executive’s
incentive compensation opportunity is based on other pre-established performance
factors. With respect to Mr. Herman, 50% of his annual incentive compensation is
based on the factors mentioned above and 50% is based on his direct contribution
to the investment activity of the Company. For each executive, a range of
earnings opportunity is established at the beginning of the performance period,
expressed as a percentage of base salary, corresponding to three levels of
performance (threshold, target and high performance levels) for the annual cash
bonus. The 2005 corporate performance goals set by the Compensation Committee
for the annual incentive program relate to (1) funds available for distribution
(FAD) per share (a measure of financial earnings performance for REITs); (2) net
real estate investments; and (3) maintenance of credit ratings.
     On January 23, 2006, the Compensation Committee awarded annual cash bonuses
for performance in 2005 to the named executive officers (the executive officers
who are expected to be named in the Company’s 2006 Proxy Statement), in the
amounts set forth below. In addition, the Compensation Committee established the
2006 base salaries for each named executive officer:

                      NAME   TITLE   2005 CASH BONUS   2006 BASE SALARY
George L. Chapman
  Chairman and Chief Executive Officer   $ 619,445     $ 536,852    
Raymond W. Braun
  President and Chief Financial Officer   $ 357,500     $ 338,000    
Charles J. Herman, Jr.
  Vice President and Chief Investment Officer   $ 301,684     $ 275,000    
Jeffrey H. Miller
  Vice President and General Counsel   $ 168,520     $ 263,120    
Scott A. Estes
  Vice President – Finance   $ 102,060     $ 187,110  

          Long-Term Incentive Compensation. The Plan has been the Company’s
primary vehicle for providing long-term incentive compensation to executive
officers, and is intended to enable the Company to provide its executive
officers and other key employees with competitive equity-based compensation in
order to align management and stockholder interests, enhance focus on the
creation of

 



--------------------------------------------------------------------------------



 



stockholder value, and support the long-term retention of key contributors.
Under the terms of the Plan, the Compensation Committee has authority to approve
stock options, restricted stock or other equity-based incentive awards to
executive officers and key employees and to determine the terms of these awards.
          Similar to the annual incentive program, long-term incentive awards
for executive officers are based on the achievement of pre-established corporate
and individual goals for the performance years. For each executive officer, a
range of earnings opportunity, expressed in dollar values, is established at the
beginning of the performance period corresponding to three levels of performance
(threshold, target and high performance levels) for long-term compensation. For
2005, 75% of the value of the long-term incentive compensation award was based
on corporate performance goals set by the Compensation Committee, which related
to (1) three-year total stockholder return relative to the three-year NAREIT
Index; (2) net real estate investments; and (3) dividend/FAD payout ratio. The
remaining 25% of the value of the long-term award was based on a qualitative
assessment of individual performance. Based on performance relative to these
goals, the Compensation Committee approved on January 23, 2006 a specific dollar
amount of long-term incentive compensation value for each executive officer, and
then converted these dollar amounts into a number of restricted shares and a
number of options with and without dividend equivalent rights. Seventy-five
percent of the value of the long-term incentive compensation earned by each
executive officer was granted in the form of shares of restricted stock, 12.5%
was granted as stock options with dividend equivalent rights and the remaining
12.5% was granted as stock options without dividend equivalent rights. The
options and restricted shares vest ratably over five years, and cash payments
attributable to dividend equivalent rights will accrue and be paid only when the
corresponding option has vested. Occasionally, due to extraordinary performance,
additional awards may be granted.

2